Title: To James Madison from Bolling Stark, 15 May 1786
From: Stark, Bolling
To: Madison, James


Dear Sir,
Richmond May 15. 1786.
By virtue of an Act of the last Assembly, the Executive on th[e] 1st Ulto. assigned me such a part of the business in the Auditors Office as must inevitably, in a few months, occasion my being discharged therefrom for ever. This determination of Council, against me, I am impelled, from various considerations, to think extremely hard, more especially when I reflect upon the anxiety & fatigue I underwent in the year 1781, conveying the books & papers of our Office, several different times, out of the Enemy’s power (for that care & trouble constantly devolved upon me alone) always leaving my own little property exposed to their depredations, whereby I suffered considerably; notwithstanding this, if the two Gentlemen, my colleagues, who have met with the preference, were superior in point of integrity, assiduity or abilities, my feelings would not have been so much hurt; and one of them coming into the Office several years after me, is a circumstance that renders my degradation doubly mortifying.

I have almost unavoidably run into expressions of discontent respecting a matter, which is unalterable, tho’ my only object in addressing you at this time, was to solicit your influence, & friendly exertions in the next Assembly, to obtain for me some other respectable Office, under Government, as I really feel a predelection for the public service, and of course a reluctance to quit it altogether. The Collectorship of duties, at Norfolk, would I imagine yield a comfortable support, and as several of my children reside there, living among them & enjoying the emoluments of that Office, might, probably, be the means of making me a happy man again. Your Patronage upon that or any other occasion which may offer, as I know it wou’d have very great weight in the House of Delegates, will lay me under everlasting obligations, and, I trust, not be any disadvantage to the Commonwealth.
The only thing I shall take the liberty of urging in my own favour is, having devoted the prime of life to the discharge of public duties, in various departments, to the very great detriment of my private affairs; and consequently shall be reduced to a most disagreeable situation as soon as my present employment in the Auditors Office ceases, unless my Country will be graciously pleased to indulge me with some other genteel appointment. If, worthy Sir, the plea just above mentioned shou’d be thought not sufficient for granting my request, and no reason more cogent & satisfactory occurs to yourself, let the rescuing of an old public servant from real & complicated distress induce you to comply therewith. I am very respectfully Dr Sir, Your obedt. humble servant,
B. Stark
